Citation Nr: 0632057	
Decision Date: 10/16/06    Archive Date: 10/25/06	

DOCKET NO.  04-36 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.   

2.  Entitlement to service connection for a disability 
manifested by constipation and rectal pain.   

3.  Entitlement to service connection for a low back 
disorder.   

4.  Entitlement to service connection for diabetes.   

5.  Entitlement to service connection for a disability 
manifested by shortness of breath.  

6.  Entitlement to service connection for liver cancer.   

7.  Entitlement to service connection for a disability 
manifested by abdominal and/or chest pain.   

8.  Entitlement to service connection for a disability 
manifested by gray outs or blackouts.   

9.  Entitlement to service connection for hypertension.   

10.  Entitlement to service connection for Raynaud's 
syndrome.   

11.  Entitlement to service connection for migraine 
headaches.   

12.  Entitlement to service connection for a sleep disorder.   

13.  Entitlement to service connection for arthritis.   

14.  Entitlement to service connection for a disability 
manifested by high cholesterol.   

15.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.   

16.  Entitlement to a permanent and total disability rating 
for pension purposes.  



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied the benefits sought on 
appeal.  The veteran, who had active service from May 1973 to 
June 1973, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifested 
during service, and any currently diagnosed acquired 
psychiatric disorder is not causally or etiologically related 
to service.  

2.  A disability manifested by constipation and rectal pain 
was not manifested during service, and any disability 
manifested by constipation and rectal pain that may be 
present is not causally or etiologically related to service.  

3.  A low back disorder was not manifested during service, 
and any currently diagnosed low back disorder is not causally 
or etiologically related to service.  

4.  Diabetes was not manifested during service or for many 
years following separation from service, and is not causally 
or etiologically related to service.  

5.  A disability manifested by shortness of breath was not 
manifested during service, and any currently diagnosed 
disability manifested by shortness of breath is not causally 
or etiologically related to service.  

6.  Liver cancer was not manifested during or following 
service.  

7.  A disability manifested by abdominal and/or chest pain 
was not manifested during service, and any currently 
diagnosed disability manifested by abdominal and/or chest 
pain is not causally or etiologically related to service.  

8.  A disability manifested by gray outs or blackouts was not 
manifested during service, and any currently diagnosed 
disability manifested by gray outs or blackouts is not 
causally or etiologically related to service.  

9.  Hypertension was not manifested during service or within 
one year of separation from service and any currently 
diagnosed hypertension is not causally or etiologically 
related to service.  

10.  Raynaud's syndrome was not manifested during service, 
and any currently diagnosed Raynaud's syndrome is not 
causally or etiologically related to service.  

11.  Migraine headaches were not manifested during service, 
and any currently diagnosed migraine headaches are not 
causally or etiologically related to service.  

12.  A sleep disorder was not manifested during service, and 
any sleep disorder that may be present is not causally or 
etiologically related to service.  

13.  Arthritis was not manifested during service or within 
one year of separation from service, and any currently 
diagnosed arthritis is not causally or etiologically related 
to service.  

14.  A disability manifested by high cholesterol was not 
manifested during service, and any currently diagnosed 
disability manifested by high cholesterol is not causally or 
etiologically related to service.  

15.  Service connection has not been established for any 
disability.  

16.  The veteran did not serve 90 days or more during a 
period of war and was not discharged or released from service 
due to a service-connected disability.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).  

2.  A disability manifested by constipation and rectal pain 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  

3.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  

4.  Diabetes was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).  

5.  A disability manifested by shortness of breath was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).  

6.  Liver cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).  

7.  A disability manifested by abdominal and/or chest pain 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  

8.  A disability manifested by gray outs or blackouts was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).  

9.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).  

10.  Raynaud's syndrome was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  

11.  Migraines headaches were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).  

12.  A sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  

13.  Arthritis was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).  

14.  A disability manifested by high cholesterol was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).  

15.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 
3.341, 4.1-4.16 (2006).  

16.  The requirements for a permanent and total disability 
rating for pension purposes have not been met.  38 U.S.C.A. 
§§ 1503, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.3, 3.102, 3.159 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in September 2003 and March 2006.  
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claims.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

Service Connection Claims

The veteran essentially contends that the disorders he is 
seeking to establish as service-connected disabilities had 
their onset or are related to his period of service.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
diabetes, a malignant tumor, hypertension and arthritis, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

After reviewing the evidence the Board finds that service 
connection is not warranted for any of the disorders the 
veteran contends should be service connected.  The medical 
evidence either, in some cases, fails to demonstrate that the 
disorder is actually currently present, as is the situation 
with the veteran's claim for service connection for liver 
cancer, or if the disorder is present, the medical evidence 
fails to relate the disorder in any way to the veteran's 
period of service.  

The veteran's service medical records include a Report of 
Medical Examination performed in January 1973, prior to the 
veteran's entry into service in May 1973.  That physical 
examination notes no pertinent defects or abnormalities.  
While there is an indication of two elevated blood pressure 
readings, subsequent testing over a three day period in 
February 1973 indicated that the veteran was normotensive.  

A service medical record dated May 23, 1973, five days 
following the veteran's entry into service, showed that he 
was seen with complaints of shortness of breath.  It was 
recorded that the veteran had chest pain with running nine 
months ago, and that he previously weighed 274 pounds and 
that he now weighed approximately 140 pounds.  It was noted 
that the veteran had lost about 30 pounds per month.  Further 
history indicated that the veteran had pain in his back and 
chest with running nine months ago and that he was 
experiencing some weakness, dizzy spells and headache.  It 
was noted that the veteran was constipated prior to entry 
into service and that he required a laxative.  A service 
medical record dated the following day shows the veteran was 
seen with complaints of back pain and that he had soreness in 
his chest.  The impressions following the examination were 
bruises and bradycardia.  The veteran was referred for 
further evaluation with the internal medicine clinic.  

Evaluation in the internal medicine clinic noted that the 
veteran experienced chest pain and faintness when running or 
doing other physical exercise.  It also noted that the 
veteran had previous experience with limited exertion.  
Weight loss was also noted and the veteran claimed to have 
voluntarily lost 30 pounds because of a family history of 
heart disease and obesity.  The veteran also reported that he 
had experienced constipation for the previous six months that 
was not relieved by laxatives.  It was also noted that the 
veteran had shoulder and buttock pain with pressure on the 
protruding bones.  Following a brief physical examination, 
further testing was ordered.  The veteran was placed on a 
physical profile limiting him from physical conditioning 
until the evaluation was complete and he was to return when 
test results were available.  

Records of a hospitalization of the veteran between May 31, 
1973, to June 11, 1973, showed the veteran was admitted on 
his eighth day of training for weight loss, constipation and 
lightheadedness.  It was noted that the veteran was in fairly 
good health until six to eight weeks ago when he developed 
shortness of breath and lightheadedness while climbing 
stairs.  The veteran was reported to have had a grayout with 
no loss of consciousness.  It was noted that the veteran was 
taken to a private hospital in Connecticut where nothing was 
found.  Since that time the veteran related that he had 
experienced no problems until coming to basic training at 
Lackland where he now noted marked shortness of breath with 
exertion of approximately 50 yards, lightheadedness and a 
diffuse nondescript chest pain and fatigue.  The 
lightheadedness occurred only with standing or moving and had 
never been noticed while lying down and the chest pain was 
brought on with exertion.  The fatigue was noted to be marked 
and that the veteran was required to rest every few minutes 
in climbing flights of stairs.  The veteran reported that he 
was overtired and fell asleep easily.  The veteran's previous 
weight loss was noted and that during the weight loss he had 
had a bowel movement every three weeks and that his bowel 
movements only occurred with a laxative and straining.  The 
straining was noted to cause low back pain and rectal pain.  
Problems noted to be important to the veteran were getting 
out of the Air Force, shortness of breath and chest pain with 
exertion and constipation.  

A review of symptoms was essentially positive with multiple 
complaints, all of which seemed to have had their onset since 
arriving at basic training.  The veteran related that he 
wanted to go home, that his father was ill and that he could 
not perform physical conditioning.  During the 
hospitalization the veteran was seen in consultation by 
cardiology, who felt that the veteran had a hyperventilation 
syndrome with no evidence of cardiovascular disease.  The 
veteran was also seen in consultation by hematology, who felt 
that the veteran's anemia on admission was most consistent 
with a folic acid deficiency secondary to poor diet which 
resolved during the hospitalization.  The veteran was also 
seen in consultation in the psychiatry department, who felt 
that the veteran represented a chronic, severe immature 
personality that was manifested by severe homesickness, near 
symbiosis with family, hyperventilation syndrome and 
inability to handle basic military training, obsessive 
eating, obsessive dieting and marked somatization.  The final 
diagnosis was an immature personality that had existed prior 
to service.  The veteran was recommended for separation with 
a disability that existed prior to service.  

Medical records dated following separation from service show 
that some, but not all of the claimed disorders are present, 
or are referenced by history.  For example, records of a 
hospitalization of the veteran in December 1995 for 
complaints of intermittent chest pain associated with upper 
respiratory symptomatology and minimal shortness of breath 
noted that the veteran had a history of hypertension.  The 
impression following examination was of pleuritic versus 
musculoskeletal type chest pain with a respiratory infection, 
probably viral.  Records of a hospitalization of the veteran 
in January 1996 noted the veteran's medical history was 
significant for migraines, hypertension and angina.  A record 
dated in August 1998 showed a diagnosis of low back pain with 
radicular referred pain.  At the time of a hospitalization of 
the veteran in January 2003 the pertinent admission diagnoses 
were typical chest pain, hypertension and colonic pain, in a 
record dated in December 2003 noted assessments of 
hypertension, Type II diabetes mellitus and hyperlipidemia.  

While the veteran's service medical records may contain 
evidence of some of the symptomatology the veteran now 
claims, for example, constipation, rectal pain, back pain, 
shortness of breath and chest pain, that symptomatology was 
ultimately attributed to an immature personality disorder.  
Thus, the veteran's service medical records fail to 
demonstrate that any disorder beyond the diagnosed immature 
personality disorder was present during service.  And with 
respect to the veteran's claim for service connection for a 
psychiatric disorder, the Board would note that a personality 
disorder is not considered a disease within the meaning of 
applicable legislation providing for compensation benefits.  
38 C.F.R. § 3.303(c).  

Simply put, there is absolutely no medical evidence that any 
of the claimed disorders were in any way related to service.  
Therefore, in the absence of medical evidence that 
demonstrates both the presence of the claimed disorder and 
medical evidence that offers a nexus or relationship between 
the current disorder and service, service connection for the 
disorders claimed by the veteran is not warranted.  

Given the lack of any supporting medical evidence, for the 
Board to conclude that the veteran's disorders had its origin 
during or are related to service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  Simply put, in the absence of medical 
evidence of present disorders that are related to service, a 
grant of service connection is clearly not supportable.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating the presence of current disorders and 
a nexus between current disorders and service by way of the 
September 2003 letter from the RO to him, but he has failed 
to do so.  A claimant has the responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a), and the veteran was clearly 
advised in the September 2003  letter of the need to submit 
medical evidence of a relationship between the current 
disability and an injury, disease or event in service.  While 
the veteran is clearly of the opinion that his current 
disorders are related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for the claimed disorders is not established in 
the absence of competent medical evidence demonstrating a 
relationship between a current disorder and service. 

Total Evaluation for Compensation and Pension Purposes

The veteran has also filed a claim for a total evaluation 
based on individual unemployability due to service-connected 
disabilities.  Total disability ratings for compensation 
purposes may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  However, the record 
reflects that service connection has not been established for 
any disability.  Therefore, while the veteran may be 
unemployable, he is not shown to be unemployable as a result 
of service-connected disabilities since he has no service 
connected disabilities.  

As for the veteran's claim for nonservice-connected pension 
benefits, a threshold requirement for this benefit is that a 
veteran serve in the active service for 90 days or more 
during a period of war or during a period of war and was 
discharged or released from such service for a service-
connected disability.  The veteran's DD 214 reflects that the 
veteran served less than 90 days during a period of war and 
service medical records show that the veteran was discharged 
from service for a personality disorder, which is not a 
disability for compensation purposes.  38 C.F.R. § 3.303(c).  
Accordingly, the veteran does not meet the threshold 
requirements for nonservice-connected pension benefits.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

Service connection for a disability manifested by 
constipation and rectal pain is denied.  

Service connection for a low back disorder is denied.  

Service connection for diabetes is denied.  

Service connection for a disability manifested by shortness 
of breath is denied.  

Service connection for liver cancer is denied.  

Service connection for a disability manifested by abdominal 
and/or chest pain is denied.  

Service connection for a disability manifested by gray outs 
or blackouts is denied.  

Service connection for hypertension is denied.  

Service connection for Raynaud's syndrome is denied.  

Service connection for migraine headaches is denied.  

Service connection for a sleep disorder is denied.  

Service connection for arthritis is denied.  

Service connection for a disability manifested by high 
cholesterol is denied.  

A total evaluation based on individual unemployability due to 
service-connected disabilities is denied.  

A permanent and total disability rating for pension purposes 
is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


